Citation Nr: 0841476	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-36 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Togus, Maine


THE ISSUE

Entitlement to separate 10 percent ratings for each ear for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Navy from September 1960 to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 Rating Decision by the 
Togus, Maine, Regional Office (RO) that denied entitlement to 
separate compensable ratings for tinnitus in each ear.

While the veteran initiated an appeal by returning a Notice 
of Disagreement with regard to a matter addressed in a March 
2004 decision, entitlement to service connection for right 
ear hearing loss, and the RO issued a November 2004 Statement 
of the Case, the veteran never replied with a timely VA Form 
9, and this matter is not currently on appeal before the 
Board.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, 
whether in one or both ears.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2008); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The Board has considered whether 
further development of this claim is warranted under the 
Veterans Claims Assistance Act (VCAA) or previously existing 
law.  As will be further discussed below, this claim is being 
denied as a matter of law; therefore, no further development 
under the VCAA or previously existing law is warranted.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
where the law, rather than the evidence, is dispositive, the 
Board should deny the claim on the ground of lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (stating that VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).


Increased Rating for Bilateral Tinnitus

The veteran seeks separate 10 percent ratings for each ear 
based on his service-connected tinnitus.  As explained below, 
a disability rating in excess of 10 percent is not warranted, 
because separate ratings are not assignable for tinnitus 
under the law and regulations pertaining to that disability.

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus is assigned a 10 percent rating.  Under Note (2) 
following that code, only a single evaluation may be assigned 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  In short, Diagnostic Code 
6260 only allows for a maximum single 10 percent evaluation 
for recurrent tinnitus; there is no provision for assignment 
of a separate 10 percent evaluation for each ear.

In recent years, courts have addressed the question of 
whether a separate 10 percent disability rating can be 
assigned for tinnitus in both ears, and concluded that a 
separate rating for each ear cannot be granted.  In Smith v. 
Nicholson, 19 Vet. App. 63, 78, (2005) the United States 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  As 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

ORDER

Entitlement to separate evaluations for each ear for tinnitus 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


